Citation Nr: 0319617	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  99-21 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hypertension as a 
residual of cold injury.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from July 1953 to 
June 1955.

When this matter was last before the Board of Veterans' 
Appeals (Board) in April 2003, it was remanded to the 
Department of Veterans Affairs (VA), Lincoln, Nebraska, 
Regional Office (RO) for readjudication.  A supplemental 
statement of the case was issued in April 2003, and the case 
is now ready for further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claim and the evidence necessary to substantiate his claim.

2.  Hypertension was not diagnosed in service, nor was it 
manifest to a compensable degree within one year of service 
discharge, nor did it result from cold injury in service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
may not be presumed to be of service onset and is not related 
to any inservice cold injury.  38 U.S.C.A. §§ 1110, 1101, 
1112(a)(4), 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
hypertension.  He claims that his current hypertension was a 
residual of the cold trauma that he experienced while 
stationed in Alaska for a 6 month period in service.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the veteran's claim.

Veterans Claims Assistance Act 

As indicated in a January 2001 Board remand, an April 2001 
letter from the RO, and the October 2002 supplemental 
statement of the case, there was a significant change in 
veterans' law prior to the veteran's filing of his claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminated the former 
statutory requirement that claims be well grounded.  This law 
also redefined the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue on appeal has proceeded in 
accordance with the provisions of the law and regulations.

There is no question as to substantial completeness of the 
veteran's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West 2002).  In filing his claim of entitlement to 
service connection in March 1998, the veteran submitted VA 
Form 21-526, the form used for such purposes.  The veteran 
clearly identified the disability in question, the benefits 
sought, and the basis for the claim.  The claim appeared 
substantially complete on its face. 

The former well-grounded claim requirement

The RO initially denied the veteran's claim on the basis of 
whether or not it was well grounded.  Subsequent to the 
January 2001 Board remand, the RO analyzed and denied the 
claim under the current standard of review.  See the October 
2002 and April 2003 supplemental statements of the case.  The 
current standard requires that after the evidence has been 
assembled, it is VA's responsibility to evaluate the entire 
record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the preponderance of the evidence must be against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As indicated, the RO has recently adjudicated the issue 
listed above based on the substantive merits of the claim.  
The veteran was given the opportunity to submit evidence and 
arguments in response.  The Board finds, therefore, that it 
can consider the substance of the veteran's appeal without 
prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  The Board will apply the current 
standard of review in evaluating the veteran's claim below.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
January 2001 Board remand, the April 2001 letter from the RO, 
the October 2002 supplemental statement of the case, an April 
2003 Board remand, and the April 2003 supplemental statement 
of the case.  The April 2001 letter from the RO and the 
October 2002 supplemental statement of the case specifically 
advised the veteran of his rights and responsibilities under 
the VCAA.  In the foregoing documents, the veteran was 
advised that there was no evidence of the claimed disorder in 
service and no competent medical evidence that related the 
disorder to service.  In the April 2001 letter from the RO, 
and the October 2003 supplemental statement of the case, the 
veteran was advised what evidence he should submit and that 
VA would assist him in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For 
example, he was told that VA would help obtain medical 
records, employment records, or records from other Federal 
agencies, but that it was his responsibility for providing 
sufficient information to VA so records could be requested.  
Based on the specific notice provided to the veteran and the 
development which has been accomplished, the Board has 
concluded that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Duty to assist

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, including the scheduling and 
conducting of pertinent VA examinations.  The RO requested 
information from the veteran on an ongoing basis regarding 
potential VA and private treatment records that could assist 
the veteran in the pursuit of his claim.  Pursuant to the 
Board's January 2001 remand, the veteran was asked to submit 
the names of any private or VA medical providers who had 
treated him for the claimed disorder, along with completed 
authorizations, so that the RO could obtain any records 
identified.  The RO acted upon the veteran's response and 
exhausted all avenues of the source of possible medical 
evidence.  

In addition, considerable efforts were made to obtain the 
veteran's service medical records, without success.  The 
Board finds that the RO undertook a reasonably exhaustive 
search for those records, and that any further efforts are 
not justified.  Notwithstanding, the Board recognizes its 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt in cases where service 
medical records are unavailable.  See O'Hare v. Derwinski, 1 
Vet. App. 365 (1991); Dixon v. Derwinski, 3 Vet. App. 261 
(1992).  The Board will proceed in that manner.  It does not 
appear that there are any additional pertinent treatment 
records to be requested or obtained.  

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The veteran 
was scheduled for and obtained a pertinent VA examination in 
August 2002, for the purpose of determining the existence of 
the claimed disorder, and whether the claimed disorder was 
related to service.  The report of that examination has been 
associated with the claims folder.  

Accordingly, there is sufficient evidence to decide this 
claim.  The veteran was advised of the evidence he needed and 
was provided ample opportunity to submit or identify 
additional evidence or argument in support of his claim.  

Analysis

The veteran contends that his hypertension is related to 
service, and specifically, that it is a residual of cold 
exposure that he experienced during his period of service in 
Alaska.  Establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

In addition, service connection may be established for a 
current disability on the basis of a "presumption" under 
the law that certain chronic diseases manifesting themselves 
to a certain degree within a certain time after service must 
have had their onset in service.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) 
(2002).  Service connection for hypertension may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  In order to warrant a 10 percent evaluation for 
hypertension, there must be diastolic pressure predominantly 
100 or more, or; systolic pressure predominantly 160 or more, 
or; minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  Hypertension means that 
the diastolic blood pressure is predominantly 90mm, or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm or greater 
with a diastolic blood pressure of less than 90mm.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101 (2002).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  38 U.S.C.A. § 5107(b)(West 2002).

A claim for hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2002).  There are no service medical records 
available, and consequently no record of either elevated 
blood pressure readings or hypertension in service.  There 
were no treatment records dated within the first post-service 
year.  A diagnosis of hypertension during service or to a 
degree of ten percent within the first post-service year 
cannot be substantiated on a lack of records showing blood 
pressure readings.  

While there is competent evidence of a current disability, 
there is no evidence showing that the veteran's current 
hypertension had its onset in service, was manifest to a 
degree of ten percent within a year of service or is 
otherwise related to service.  The earliest medical evidence 
of a diagnosis of hypertension is provided in the report of 
medical history provided in conjunction with the August 2002 
VA hypertension examination.  In that report, it was noted 
that the veteran had an initial diagnosis of hypertension in 
1976 found as a result of a routine health maintenance 
examination.  Assuming for the purpose of analysis that the 
medical history provided was accurate, this initial diagnosis 
of hypertension in 1976 occurred over 20 years following the 
veteran's separation from service in 1955.

Contrary to the veteran's contention, his hypertension has 
not been shown to be related to service, nor has it been 
shown to be related to cold exposure during service.  There 
is no competent evidence of record which connects the 
veteran's hypertension to his active duty.  There are no 
medical opinions contained in any of the veteran's post-
service medical records relating his current hypertension to 
his military service.  The veteran's statements are not 
competent in this regard.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

To the contrary, the only medical opinion on the question was 
offered by the VA physician who examined the veteran in 
August 2002 for the express purpose of determining the 
etiology of his hypertension, including specifically whether 
it could be related to cold exposure during service.  
Following a complete review of the claims file, a review of 
the veteran's medical history, and a thorough examination, 
the examiner concluded in a February 2003 addendum to the 
August 2002 examination report that it was less likely than 
not that the veteran's hypertension was the result of cold 
injury.  The examiner acknowledged that cold injuries could 
inflict damage to peripheral vasculature, but noted that it 
was not known to give rise to central vascular damage.  The 
examiner explained that the veteran more likely than not had 
a natural progression of a disease state as he had, over a 
20-year period, developed elevation of his blood pressure and 
cardiovascular disease in the form of coronary artery disease 
as evidenced by the placement of two stents in his coronary 
arteries to sustain cardiac perfusion.  

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for hypertension.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).  
The claim must be denied on that basis.  


ORDER

Entitlement to service connection for hypertension is denied.


	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

